Citation Nr: 1520276	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-27 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's left ear hearing loss disability is a result of noise exposure or any other event or injury incurred or aggravated during his active service.


CONCLUSION OF LAW

The requirements for service connection for a left ear hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

The RO provided pre-adjudication VCAA notice by a letter dated in January 2011.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

The Veteran was afforded a VA examination in July 2011 to determine the nature and etiology of his claimed left ear hearing loss disability.  As the examination included a review of the pertinent medical history, clinical findings, and diagnosis, and was supported by medical rationale, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Service Connection for Left Ear Hearing Loss

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) are not applicable.

In a February 2011 statement, the Veteran reported that he was exposed to acoustic trauma during artillery training and that this resulted in his current left ear hearing loss disability.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Generally, to provide service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For purposes of applying VA law, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000, Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000, Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In this case, it is undisputed that the Veteran has a left ear hearing loss as defined under 38 C.F.R. § 3.385, as evidenced by the auditory threshold findings in the July 2011 VA examination report.  The first element of service connection is therefore satisfied.  In addition, as the Veteran served as an Infantryman exposure to significant noise during service is conceded.

In July 2011, the Veteran underwent a VA examination to determine the nature and etiology of his left ear hearing loss disability.  The VA examiner opined that a comparison of frequency specific testing at induction and separation revealed no significant change in hearing in the areas associated with hearing loss due to noise exposure.  She elaborated that, while the current hearing loss disability was consistent with noise exposure, the Veteran's recreational noise exposure was more likely the cause of the Veteran's hearing loss than the Veteran's noise exposure in-service.  She added that hearing loss associated with acoustic trauma generally does not have a delayed onset.

In December 2011, Dr. G. H. wrote a letter that stated the Veteran had a "sound notch" in his left ear that was consistent with noise exposure.   He concluded that it was at least as likely as not that the Veteran's exposure to loud noise in active service contributed to the hearing loss in his left ear.  

As presented above, a review of the record shows that there are medical opinions which are favorable and not favorable to the claim on appeal.  With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Considering the relative merits of the analytical findings and the details of the opinions, the Board places more weight on the unfavorable VA opinion dated in July 2011.  The Board rejects the favorable private medical opinion as it did not address the Veteran's post-service recreational noise exposure.  A mere conclusion statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Conversely, the VA opinion was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the nature of the Veteran's left ear hearing loss disability, history and relevant longitudinal complaints in proffering her opinion.

The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard the Veteran's statements that he has left ear hearing loss are credible.  However, the Veteran's statements are outweighed by the VA examiner's opinion that the Veteran's left ear hearing loss disability is not related to service.  The opinion is highly probative as it reflects the VA examiner's specialized knowledge, training, and experience as to the diagnosis and etiology of the left ear hearing loss disability, as well as consideration of all relevant lay and medical evidence of record.  To the extent the Veteran asserts that his current left ear hearing loss disability is related to active service, the etiology of this disorder is a complex medical matter beyond the ken of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Whether the Veteran has a left ear hearing loss disability that is related to service requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  In this regard, a medical professional has greater skill.  

To the extent that the Veteran suggests that he has had left ear hearing loss since service, such report is inconsistent with the contemporaneous records and is not credible.  Likewise, the other lay statements submitted on the Veteran's behalf, suggesting that he had hearing loss since service, are outweighed by the evidence contemporaneous with service.  Here, the separation examination disclosed that the Veteran's auditory acuity was normal at that time.  In addition, at the time of his separation examination the Veteran specifically denied having or having had any hearing loss.  The lay and medical evidence contemporaneous to service is highly probative.  Here, an organic disease of the nervous system was not noted during service and he did not have characteristic manifestations sufficient to identify the disease entities during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In sum, for the reasons expressed above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a left ear hearing loss disability.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefit sought on appeal is accordingly denied. 






ORDER

Service connection for a left ear hearing loss disability is denied.




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


